DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Cramberg on 27 October 2021.
The application has been amended as follows: 
IN CLAIM 1:
In line 19, “energized.” is replaced with 
--energized;
wherein said positioning means comprises: 
a funnel shaped member comprising:
a gradually decreasing opening arranged to slidably accept said distal tip of said needle, wherein said opening serves to center said needle relative to said funnel shaped member;

a sealing means located in said channel, wherein said sealing means serves to seal any gaps between said needle and said channel, with said channel being in fluid communication with said lumen.—
CLAIM 2 IS CANCELLED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest the apparatus as claimed by Applicant. In particular, the prior art fails to disclose or suggest a subcutaneous vascular access with a needle receptor with a positioning means wherein the positioning means comprises a funnel shaped member, channel, and sealing means, along with the other steps and limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        1 December 2021